DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
 
Status of the Claims
Claims 1-9, 13-17, 19, 20, 22, 23, 29, and 30 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 13-17, 19, 22, 23, 29, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jamas I (U.S. Patent 5,032,401), in view of Jamas II (U.S. Patent 4,810,646) Sauter (U.S. PGPub. 2004/0054166), Wheatcroft (U.S. Patent 6,444,448), Franklin (U.S. Patent 6,130,253), and Bessette (U.S. PGPub. 2003/0194454).
The instant claims are directed to agricultural pesticides and the methods of their use in controlling or treating mite infestations by the application of a composition containing hollow glucan particles comprising at least about 5% by weight lipid to encapsulate terpenes including citral as well as optionally citral, eugenol, and thymol, to a variety of surfaces.
Jamas discloses pharmaceutical formulations of active drugs incorporated within hollow glucan particles derived from yeast cell walls, among others.  (C.1, L.41 – C.2, L.8).  Use of glucan particles affords multiple advantages to such drug delivery, including prolonged release of the drug, protection from degradative mechanisms including hydrolysis (C.1, L.50-54), and a biodegradable carrier.  (C.4, L.18-19).  Jamas is careful to clearly indicate that, within the disclosure of the ‘401 patent, “Drug” is to be interpreted expansively, encompassing “any composition or substance which will produce a pharmacologic response.”  (C.4, L.324-37).  Jamas indicates that the glucan particles to be loaded with such drugs may be provided by processes such as those recited by Jamas II.  (Col.3, L.42-56).
Jamas II, incorporated by reference into the disclosure of Jamas I,  indicates that to prepare glucan particles for drug loading, a two-step process is followed: aqueous hydroxide 
Sauter indicates that yeast cell walls naturally contain lipids in amounts of approximately 10% by weight of the cell wall.  [0006].  Sauter additionally indicates that the removal of such lipids from glucan particles is effected by either treatment with lipases or via solvent extraction, and recites steps by which glucan and lipid containing particles may be provided.  [0027; 0034-0037].  Sauter shows that in the absence of lipase treatment, two hours of refluxing in a nonpolar solvent, followed by multiple large-volume hot solvent rinses are required to extract lipid from the deproteinated glucan particles, where the glucan particles after protein removal, but prior to lipid extraction, have lipid contents of about 13, about 16, and about 28%.  [0113-16].
The combination of Jamas I, Jamas II, and Sauter therefore demonstrates that not only were processes for removing all but glucan from yeast cell walls known at the time of the instant invention, but that yeast cell walls ordinarily contain about 10% lipid of the untreated glucan particle, and between 13-28% by weight lipid of the deproteinated glucan particle, which can effectively be removed by either treatment with lipase, or extended solvent extraction under reflux conditions.  Where neither of these steps have been performed, such as by the process disclosed by Jamas II which recites but a single room temperature rinse with dehydrated ethanol and twice with diethyl ether, the latter of which no evidence appears to support the assertion that the lipids of the glucan particles would solubilize into, it is reasonable to conclude that the glucan particles so treated would retain nearly all of their lipid content in an amount of at least 5%, addressing the limitations of Claims 1 and 13.

However, given the broad definition of a “Drug” provided by the Jamas disclosure, as well as the use of a glucan carrier, the skilled artisan would be led to the disclosure of Wheatcroft, which specifically envisions an agriculturally acceptable glucan pesticide composition, addressing limitations of Claims 1 and 13.  (C.6, L.6-10).  While it is unclear whether the glucan compositions specifically disclosed by Wheatcroft retain the hollow configuration required by the instant claims, when viewed in combination with the disclosure of Jamas, the skilled artisan at the time of the instant invention would have recognized that such hollow glucan particles were readily available and suitable for the encapsulation and delivery of a wide variety of active pharmacologic agents, including while not specifically teaching the pesticides of Wheatcroft.  The adaptation of the specific hollow glucan particles of Jamas in the pesticide compositions of Wheatcroft is therefore little more than the adaptation of a known material for incorporation into a composition, based on its recognized suitability for its intended use.  MPEP § 2144.07.
The Wheatcroft disclosure nevertheless does not address the identity of the pesticide to be incorporated, nor are specific steps of treating insects or plants subject to insecticidal infestation described.  
Franklin shows the control of pest infestations of man and their environment by the use of a combination of citral and terpenes, addressing limitations of Claims 1, 6, 13, 19, 29, and 30.  (C.1, L.15-25).  Specifically, Franklin discloses the killing of pests including lice and mites by the application of such citral and terpene containing compositions, which the examiner considers Id.).
Bessette further shows that pesticides containing essential oils, specifically and primarily rosemary and/or wintergreen oil (Para. 46), but also including citral, thymol, and eugenol (Para. 60), are known to be effective in the treatment of infestations of a wide variety of pests (Para. 30, 34-42), as well as in the protection of locations treated with such compositions.  (Para. 6).  Specifically Bessette envisions treating crops or plants (Para. 21), by means such as foliage application (Para. 66, 79) to kill or treat infestations of a wide variety of pests, addressing limitations of Claims 1, 8, and 13.  (Para. 77).  Indeed, two-spotted spider mites are among the specific pests which the application of such essential-oil containing pesticides is directed, addressing limitations of Claims 1, 4, 5, and 13-16.  (Id.).
Then, combinations of citral and terpenes, including citral, eugenol, and thymol are effective in both killing insects such as red spider mites and two-spotted spider mites, and in the treatment of plants which may become infested by such pests by the application directly to the foliage of such plants.  Combined with the teaching that hollow glucan cell wall particles are .

Claims 1-9, 13-17, 19, 20, 22, 23, 29, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jamas I in view of Wheatcroft, Franklin, Bessette, Jamas II, and Sauter as applied to Claims 1-9, 13-17, 19, 22, 23, 29, and 30, and further in view of Sances (Frank Sances, Nick Toscano, & Lyle Gaston, Minimization of Pesticide residues on Head Lettuce: Within-Head Residue Distribution of Selected Insecticides, 85 J Econ. Etymol. 202 (1992)).
Jamas I in view of Wheatcroft, Franklin, Bessette, Jamas II, and Sauter suggest a variety of uses for citral or citral/thymol/eugenol containing hollow glucan particles retaining about 10% by weight of lipid, including the miticidal use of such compositions against two-spotted spider mites when applied to plants, fabrics, and mites themselves in the form of shampoos, during washing, by spraying and as a prophylactic measure.  
No specific mention is made of applying such compositions shortly before harvest, for example within 21 days of a harvest.  See Applicants’ specification, pg. 23.
Sances shows application of pesticides to agricultural crops is commonly provided for at intervals of 5, 9, and 13 days prior to harvest, and less commonly at 2 and 19 days prior to harvest, addressing limitations or Claims 20 and 21.  (Pg. 203).  
Given the general state of knowledge possessed by the skilled artisan concerning useful points prior to harvest where pesticides may effectively be applied, applying a citral or 

Double Patenting – Obviousness-Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-9, 13-17, 19, 20, 22, 23, 29, and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent 10,638,750 in view of Wheatcroft, Franklin, Bessette, and Sances, discussed above.  
The ‘750 patent claims both hollow glucan particle compositions possessing a defined amount of lipid which contain terpenes, in specific embodiments citral, eugenol, thymol, or combinations thereof, but does not specifically claim the insecticidal use of such compositions.  However, looking to the combined disclosures of Wheatcroft, Franklin, Bessette, and Sances, hollow glucan particle compositions containing terpenes, specifically citral, eugenol, thymol, or combinations thereof are known to be useful in the killing of insects such as two-spotted spider mites and the treatment of the plants which they infest, either by spraying directly on the pests or the plants the infest, or by irrigation.  The instant claims and the claims of the ‘750 patent, taken with the knowledge possessed by the skilled artisan represented by the combined teachings of Wheatcroft, Franklin, Bessette, and Sances, therefore amount to the rearrangement of known processes according to known means well in the possession of a skilled artisan.  
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various compositions claimed by the ‘750 patent, combined with the recognized methods disclosed by the teachings of Wheatcroft, Franklin, Bessette, and Sances to arrive at the instant claims.

Claims 1-9, 13-17, 19, 20, 22, 23, 29, and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent 9,439,416 in view of Wheatcroft, Franklin, Bessette, and Sances, discussed above.  
The ‘416 patent claims both hollow glucan particle compositions possessing a defined lipid content overlapping that of the instant claims, containing terpenes, in specific embodiments citral, eugenol, thymol, or combinations thereof, as well as methods of killing microorganisms using such compositions when applied to plants, but does not specifically claim the insecticidal use of such compositions.  However, looking to the combined disclosures of Wheatcroft, Franklin, Bessette, and Sances, hollow glucan particle compositions containing terpenes, specifically citral, eugenol, thymol, or combinations thereof are known to be useful in the killing of insects such as two-spotted spider mites and the treatment of the plants which they infest, either by spraying directly on the pests or the plants the infest, or by irrigation.  The instant 
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various compositions claimed by the ‘416 patent, combined with the recognized methods disclosed by the teachings of Wheatcroft, Franklin, Bessette, and Sances to arrive at the instant claims.

Claims 1-9, 13-17, 19, 20, 22, 23, 29, and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent 10,667,512.


Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered.
Applicants’ arguments concerning the lack of teaching in Jamas or Wheatcroft concerning including as the active agent in the hollow glucan particles an insecticide or acaricide such as a terpene are unpersuasive, because the examiner has not relied on either of these references to teach the use of an insecticide or acaricide such as a terpene as an active agent.  Applicants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by pointing out that any single reference does not disclose the entirety of the invention claimed.  MPEP § 2145(IV).  The prior art represented by Jamas establishes that hollow glucan particles can be employed to encapsulate a wide variety of agents recognized by the art as suitably providing a desired pharmacologic activity.  The teachings of Wheatcroft establish that combining pesticides with glucan carriers is known to provide pesticidally useful compositions.  This is because Wheatcroft teaches “a pharmaceutical composition comprising a pharmaceutically active agent and the B-glucan-mannan preparation of the invention as either a carrier or an adjuvant…and a plant protection composition comprising the B-glucan-manna preparation of the invention together with an agriculturally acceptable carrier and optionally an agriculturally acceptable nutrient or 
Applicants arguments that the examiner has utilized impermissible hindsight to arrive at the subject matter encompassed by the instant claims is unpersuasive, as the art teaches the use of hollow glucan particles for the encapsulation of a wide variety of active agents, as well as the process steps for preparing the hollow agent-laden glucan particles which applicants have quantified result in a particular range of lipid content.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  “The general principle that a newly discovered property of the prior art cannot support a patent on that same art is not avoided if the patentee explicitly claims that property.”  Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, 1368 (Fed. Cir. 2006).  As nothing but the teachings of art available at the time of the instant application has been relied upon to address the limitations of the claims, no impermissible hindsight has been employed.  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971) ("[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.").
Applicants assert that Jamas I teaches the use of highly pure preparations of B-glucan and that this somehow invalidates the examiner’s reliance on the remainder of art establishing the See, e.g., Jamas I Col.3, L. 42-50.  This understanding is further bolstered by the discussion of “highly pure” as pertaining to defined concentrations of protein, chitin, and glycogen.  Col.3, L.68 – Col.4, L.2.  Jamas I is wholly silent as to lipid content of glucan cell walls as contributing to any impurity, and applicants arguments on this point unpersuasive as a result.
Applicants assertion that the office has filed to provide any teaching or suggestion of hollow glucan particles having a lipid content of 5% or greater is inaccurate, as the art relied upon establishes both that hollow glucan particles are known to possess lipid content of about 10%, and that none of the processing steps relied upon would be expected to reduce that lipid content. 
As applicants have not specified any particular type of yeast cell to be used in the formation of the glucan particles of the instant invention, applicants arguments concerning the Sauter teachings are unpersuasive.  This is because none of the Jamas references require any particular yeast as the source of hollow glucan particles.  To be sure, the examples described by In re Boe, 355 F.2d 961, 148 USPQ 507 (C.C.P.A 1966), In re Chapman, 357 F.2d 418, 148 USPQ 711 (C.C.P.A. 1966) (establishing that a reference is not limited to its working examples, but must be evaluated for what it teaches those of ordinary skill in the art).  As Sauter specifies that the glucan particles described are in fact suitable for use as carriers for pharmaceutical formulations or in agriculture, specifically in crop protection uses, [0080], Sauter is analogous art to each of the instant claims as well as the art relied upon by the examiner and the office’s reliance on its teachings proper.  Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010), Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337 (Fed. Cir. 2008).
Applicants’ arguments concerning the process steps recited by Sauter as alternatives to the lipase and refluxing reactions are unpersuasive, as nothing of the Jamas references which describe the preparation of hollow glucan particles involves even these alternative process steps which Sauter describes as capable of removing lipids.  Applicants are reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Sauter is relied upon solely to establish 1) typical naturally occurring lipid content of yeast glucan cell walls, and 2) the means by which the art understands the lipids in those cell walls may be removed, to establish that the process steps recited by Jamas in the preparation of hollow glucan particles as carriers for active agents would result in hollow yeast glucan particles having the lipid content applicants recite by their claims.  See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Applicants arguments concerning the Jamas declaration filed during the prosecution of the Jamas II reference is unpersuasive because, in addition to not properly being of record in the instant application and therefore not available as a source of objective evidence, see MPEP 716, et seq, that Jamas declaration makes no mention of even assessing lipid content of glucan particles formed by the assessed method: that Jamas declaration merely assesses the content of three and only three undesirable ingredients: Protein, glycogen, and chitin, and remains utterly silent as to the presence of any additional components which may or may not remain following the specific extraction process described.  (Pg. 3).
Concerning the obviousness-type double patenting rejections, these arguments are unpersuasive as applicants have effectively failed to substantively respond to the asserted rejections.
For at least these reasons, applicants arguments are unpersuasive.
Applicants are reminded that the identification of patentable subject matter in the parent ‘584 application was predicated on the submission of a properly executed declaration establishing that unexpected pesticidal results were obtained by the use of the compositions claimed in certain circumstances.  Applicants are advised to review the prosecution history of the 

Conclusion
No Claims are allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613